Exhibit 10.2.1

 

 

Additional agreement

between

Development Capital Group Florida corp. 101 Plaza Real South Boca Raton, Florida
33432 and LandTrop Express California corp. 3320 Auburn blvd. Sacramento, CA
95821 as a complement to the main contract made March 1, 2011.

 

The parties agreed:

 

To extend the underlying contract for one year from March 1, 2012 to March 1,
2013

 

 

 

Development Capital Group Inc.

Andriy Korobkin 



 

Signature: [dlpmsignature.jpg]

 

 

 Date: April 23, .2012

 

 

  



Lend Trop Express Inc.

Nadiya Svityashchuk

 

Signature: [dlpmsig2.jpg]



 



Date: April 23, 2012

 